Case 1:20-cv-02869-STA-cgc Document 15 Filed 03/01/21 Page 1 of 3                      PageID 45




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


REBECCA BATES,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )              No. 1:20-cv-02869-STA-jay
                                              )
HARDERMAN COUNTY                              )
GOVERNMENT, et al.,                           )
                                              )
       Defendants.                            )
                                              )


        ORDER GRANTING DEFENDANTS’ PARTIAL MOTION TO DISMISS


       Before the Court is Defendants’ Motion for Partial Dismissal Pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, filed on January 8, 2021. (ECF No. 13.) As of the date of

this order, Plaintiff has not filed a Response to Defendants’ Motion. For the reasons discussed

below, the Court GRANTS the Motion.

                                        BACKGROUND

       This civil case comes before the Court on Plaintiff’s claim under the Fair Labor Standards

Act (FLSA) to recover unpaid back wages, overtime wages, liquidated damages, front pay,

declaratory relief, and attorney’s fees. (Compl., ECF No. 1.) Plaintiff, formerly an emergency

medical technician for the Hardeman County Ambulance Service, argues that Defendants,

Hardeman County Government and Hardeman County Ambulance Service, willfully violated the

FLSA by promulgating an “unlawful policy that EMS workers were not eligible for overtime

compensation unless they worked in excess of forty-eight (48) hours during a one-week pay

period.” (Id. ¶ 3.) Plaintiff alleges that she worked in excess of forty hours per week for at least
Case 1:20-cv-02869-STA-cgc Document 15 Filed 03/01/21 Page 2 of 3                       PageID 46




thirty-nine weeks per year for three years during her employment with Hardeman County’s EMS

Department and was therefore entitled to overtime pay. (Id.) When Plaintiff complained to

officials within the Hardeman County administration and the EMS Department about the allegedly

incorrect calculation of her overtime compensation, she was “intimidated and coerced to continue

working” under an illegal compensation framework by her direct supervisor, the EMS Department

Director, and the Mayor of Hardeman County. (Id. ¶ 4.)

                                   STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). A complaint need not contain “detailed factual allegations,” but it must contain

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not “suffice if it

tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The plausibility standard “does not impose a

probability requirement at the pleading stage; it simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

                                           ANALYSIS




                                                 2
Case 1:20-cv-02869-STA-cgc Document 15 Filed 03/01/21 Page 3 of 3                       PageID 47




       Defendants argue that Hardeman County Ambulance Service is not a separate legal entity

from Hardeman County, Tennessee. Rather, as acknowledged by the Plaintiff in her Complaint,

it is a department within the Hardeman County Government, the proper suable entity. State law

governs the capacity of Hardeman County Ambulance Service to sue or be sued. See Fed. R. Civ.

P. 17(b)(3). Tennessee state law permits suits against counties. Tenn. Code Ann. § 5-1-105. This

Circuit has held, however, that suits against departments within county governments are suits

against the counties themselves and that such departments are not suable entities. See Watson v.

Gill, 40 F. App'x 88, 89 (6th Cir. 2002) (holding that the County Jail is a department of the county,

which is the appropriate entity subject to suit). Therefore, because Hardeman County Ambulance

Service is a department within the Hardeman County government and Tennessee state law

provides no separate statutory framework for suits against departments within counties,

Defendants’ Motion to Dismiss the Hardeman County Ambulance Service from this action is

GRANTED.

                                         CONCLUSION

       In sum, Defendants’ Motion for Partial Dismissal is GRANTED. Hardeman County

Ambulance Service is DISMISSED from this action.

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: March 1, 2021.




                                                 3
